      Case 1:17-cv-02590-TSC Document 153 Filed 11/21/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF COLUMBIA

                                                )
HOPI TRIBE, et al.,
                                                )
                                  Plaintiffs,   )
                                                )   Case No. 1:17-cv-02590-TSC
                      v.                        )
                                                )
DONALD J. TRUMP, et al.,                        )
                                Defendants.     )
                                                )
                                                )
UTAH DINÉ BIKÉYAH, et al.,
                                                )
                                  Plaintiffs,   )
                                                )   Case No. 1:17-cv-2605-TSC
                      v.                        )
                                                )
DONALD J. TRUMP, et al.,                        )
                                Defendants,     )
                                                )
BRANDON SULSER; BIGGAME                         )
FOREVER; SPORTSMEN FOR FISH &                   )
WILDLIFE; UTAH BOWMEN’S                         )
ASSOCIATION; UTAH WILD SHEEP                    )
FOUNDATION; MICHAEL NOEL; SANDY                 )
JOHNSON; and GAIL JOHNSON,                      )
                                                )
                      Defendant-Intervenors.    )
                                                )
NATURAL RESOURCE DEFENSE
                                                )
COUNCIL, INC., et al.,
                                                )
                                  Plaintiffs,   )   Case No. 1:17-cv-2606-TSC
                                                )
                      v.                        )
                                                )
DONALD J. TRUMP, et al.,                        )
                                Defendants.     )   CONSOLIDATED CASES
                                                )
      DEFENDANT-INTERVENORS BRANDON SULSER, ET AL.’S
                NOTICE OF JOINING MOTION



                                        1
       Case 1:17-cv-02590-TSC Document 153 Filed 11/21/19 Page 2 of 3



      Defendant-Intervenors Brandon Sulser; BigGame Forever; Sportsmen for

Fish & Wildlife; Utah Bowmen’s Association; Utah Wild Sheep Foundation; Michael

Noel; Sandy Johnson; and Gail Johnson join in the Federal Defendants’ Unopposed

Motion To Hold Response Deadline in Abeyance (ECF No. 151) and, for the reasons

stated therein, request that the Court enter the proposed Order (ECF No. 151-1)

filed in these consolidated cases extending to Defendant-Intervenors the same relief

requested by the Federal Defendants.

      DATED: November 21, 2019.

      Respectfully submitted:


s/ Jeffrey W. McCoy
JEFFREY W. McCOY*                      JONATHAN WOOD
Colo. Bar No. 43562                    D.C. Bar No. 1045015
Email: jmccoy@pacificlegal.org         Email: jwood@pacificlegal.org
OLIVER J. DUNFORD                      TODD F. GAZIANO
Ohio Bar No. 0073933                   Tex. Bar No. 07742200
Email: odunford@pacificlegal.org       Email: tgaziano@pacificlegal.org
Pacific Legal Foundation               Pacific Legal Foundation
930 G Street                           3100 Clarendon Blvd., Suite 610
Sacramento, California 95814           Arlington, Virginia 22201
Telephone: (916) 419-7111              Telephone: (202) 888-6881

*Pro Hac Vice

                   Attorneys for Applicant Defendant-Intervenors




                                         2
        Case 1:17-cv-02590-TSC Document 153 Filed 11/21/19 Page 3 of 3



                                Certificate of Service

      I hereby certify that on November 21, 2019, I electronically transmitted the

attached document to the Clerk of Court using the ECF System for filing, which

caused electronic notification of such filing to be sent to all counsel of record

reflected on the Notice of Electronic Filing.

      I further certify that some of the participants in the case are not registered

CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage

prepaid, to the following non-CM/ECF participants:

Ethel Billie Branch                             Sarah Krakoff
Navajo Nation Department of Justice             University of Colorado Law School
P.O. Box 2010                                   Campus Box 401 UCB
Window Rock, AZ 86515                           Boulder, CO 80309

Justin Robert Pidot
University of Denver
Sturm College of Law
2255 E. Evans Ave.
Denver, CO 80208



                                         s/ Jeffrey W. McCoy
                                         JEFFREY W. McCOY




                                            3
